Citation Nr: 0309034
Decision Date: 05/14/03	Archive Date: 07/22/03

DOCKET NO. 00-21 930A              DATE MAY 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to dependency and indemnity compensation benefits
under the provisions of 38 U.S.C.A. 1318.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant, D. G., J. E., and Mrs. S.

ATTORNEY FOR THE BOARD 

R. Acosta, Counsel 

INTRODUCTION

The veteran served on active duty for more than 20 years prior to
his retirement in September 1971. He died in December 1999.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1999 rating decision of the Department of
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO),
which denied the appellant's claims of entitlement to service
connection for the cause of the veteran's death and entitlement to
dependency and indemnity compensation benefits under the provisions
of 38 U.S.C.A. 1318.

The appellant, who is the veteran's surviving spouse, and three
other witnesses, offered testimony in support of this appeal at a
videoconference hearing that was chaired by the undersigned in
October 2001. A copy of the transcript of that hearing has been
associated with the veteran's claims file.

REMAND

The appellant contends, in essence, that the death of the veteran
should be service- connected and that, in the alternative, she
should be granted dependency and indemnity compensation benefits
under the provisions of Section 1318 of the United States Code.

2 -


The Board notes that a significant change in the law occurred
during the pendency of this appeal when, on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), 38 U.S.C.A. 5100 et seq. (West 2002); see 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a) (2002). This law eliminated the
concept of a well-grounded claim, redefined the obligations of VA
with respect to the duty to assist, and imposed on VA certain
notification requirements. VA has a duty to notify the appellant of
any information and evidence needed to substantiate and complete a
claim. 38 U.S.C.A. 5102 and 5103 (West 2002); 38 C.F.R. 3.159(b)
(2002). See Quartuccio v. Principi, 16 Vet. App. 183 (2002)
(holding that both the statute, 38 U.S.C. 5103(a), and the
regulation, 38 C.F.R. 3.159, clearly require the Secretary to
notify a claimant which evidence, if any, will be obtained by the
claimant and which evidence, if any, will be retrieved by the
Secretary). VA also has a duty to assist the appellant in obtaining
evidence necessary to substantiate the claim. 38 U.S.C.A. 5103A
(West 2002); 38 C.F.R. 3.159(c) (2002).

The Board notes that the RO did not inform the appellant of the
provisions of the VCAA or the application of the VCAA to her claim.
In addition the RO did not advise her as to what evidence she
needed to submit to substantiate her claim, and as to what evidence
the RO would help her to obtain.

The Board attempted to notify the appellant of the provisions of
the VCAA and her obligations under the law by sending a letter
dated in April 2003. However, a recent decision of the United
States Court of Appeals for the Federal Circuit has impacted the
Board's authority to send this type of notification letter. The
decision noted that 38 C.F.R. 19.9(a)(2)(ii), which provides "no
less than 30 days to respond to notice," is contrary to 38 U.S.C.A.
5103, which allows a one year period. See, Disabled American
Veterans v. Secretary of Veterans Affairs, Nos. 02- 7304, -7305, -
7316 (Fed. Cir. May 1, 2003). Accordingly, the Board finds that VA
has not satisfied its duty under the VCAA to notify and assist the
appellant with regards to his claim.

A remand in this case is required for compliance with the notice
and duty to assist provisions contained in the VCAA. Accordingly,
the Board finds that the case must be remanded to the RO for the
following action:

The RO must review the claims file and ensure that all notification
and development action required by the VCAA is completed. The RO
should ensure that the notification requirements and development
procedures contained in the VCAA are fully complied with and
satisfied. In particular, the RO should inform the appellant of the
type of evidence required from her to substantiate her claims. The
appellant should also be informed that the RO will assist her in
obtaining identified evidence, should she require such assistance. 
After the above requested action has been completed, the RO should
review the appellant's claims. If any benefit sought on appeal
remains denied, a supplemental statement of the case should be
furnished to the appellant, and she should be afforded the
appropriate period of time to respond. Thereafter, the case should
be returned to the Board for further appellate consideration.

The appellant is hereby reminded that she has the right to submit
additional evidence and argument on the matters that the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S. C.A. 5 1 01 (West 2002)
(Historical and Statutory Notes). In

- 4 -

addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-3 8.03.

THOMAS J. DANNAHER 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 -



